 1   CHARLES D. MAY, ESQ.; STATE BAR NO.: 129663
     ANDREA BREUER, ESQ.; STATE BAR NO.: 161819
 2
       THARPE & HOWELL, LLP
 3   15250 Ventura Blvd., Ninth Floor
      Sherman Oaks, California 91403
 4   (818) 205-9955; (818) 205-9944 fax
     E-Mail: cmay@tharpe-howell.com
 5   E-Mail: abreuer@tharpe-howell.com
 6   Attorneys for Defendant,
           FAMILY DOLLAR, INC.
 7

 8               UNITED STATES DISTRICT COURT OF CALIFORNIA
 9                                   EASTERN DISTRICT
10

11   MACIE PACHEACO,                           Case No.: 2:21-cv-00620-JAM-DB
                                               (San Joaquin Superior Court Case No.:
12                      Plaintiff,             STK-CV-UPI-2020-0010524)
13   v.                                        [Assigned to Hon. John A. Mendez, U.S.
                                               District Judge]
14   FAMILY DOLLAR, INC.,
     DOES 1 to 30,                             ORDER ON JOINT STATUS REPORT
15                                             RE SETTLEMENT
                        Defendants.
16
                                               Complaint Filed: December 15, 2020
17

18         GOOD CAUSE APPEARING, and the parties hereto having stipulated, it is
19   hereby ORDERED that the parties shall file dispositional documents no later than July
20   8, 2021.
21

22         IT IS SO ORDERED,
23

24   DATED: June 1, 2021                /s/ John A. Mendez
25                                      THE HONORABLE JOHN A. MENDEZ
                                        UNITED STATES DISTRICT COURT JUDGE
26

27

28
                                                -1-
                  ORDER ON JOINT STATUS REPORT RE SETTLEMENT
                                                                     Pacheaco v. Family Dollar, Inc.
                                                                   Case No.: 2:21-cv-00620-JAM-DB
